Citation Nr: 0708188	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  95-24 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher rating for a ventriculoseptal defect, 
previously classified as cardiomyopathy with mitral 
insufficiency: evaluated as 10 percent disabling 
prior to March 10, 1995; as 30 percent disabling from March 
10, 1995 to December 27, 2003; and as 60 percent disabling as 
of December 28, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for service 
connection for arterial hypertension and for a higher rating 
for his service-connected cardiomyopathy, then rated as 10 
percent disabling.  In September 1995, he testified at a 
hearing before RO personnel, and a transcript of that 
proceeding has been associated with the claims file.  In 
April 1997, the Board remanded the case to the RO for 
additional development.

In May 2000, the Board issued a decision denying both of the 
veteran's claims, and he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  After considering a 
motion filed by VA's General Counsel, and the response from 
the veteran's attorney representing him in the appeal, the 
Court issued an Order in November 2002 vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with directives 
specified.

The Board, in turn, remanded the case to the RO in July 2003 
(via the Appeals Management Center (AMC) in Washington, DC) 
for further evidentiary development, to include arranging for 
the veteran to undergo another VA cardiovascular examination, 
and requesting and obtaining any relevant outstanding medical 
records.  A subsequent, March 2005, rating action by the AMC 
determined there was clear and unmistakable error (CUE) in 
the prior April 1995 decision that had denied a rating higher 
than 10 percent for the service-connected cardiomyopathy, in 
that a higher 30 percent rating was warranted for this 
condition effective from March 10, 1995, based upon the 
evidence then of record.  The AMC also granted service 
connection for hypertension (with an initial noncompensable 
rating effective August 18, 1994, and 10 percent rating 
effective January 21, 2000), so this issue is no longer 
before the Board for appellate consideration.
Even more recently, in a July 2005 decision, the AMC granted 
an even higher rating of 60 percent for the cardiomyopathy, 
effective December 28, 2003, and then returned the claim 
remaining on appeal to the Board for further appellate 
review.  Notwithstanding the grant of a higher rating for 
this disability on two instances during the pendency of the 
appeal, the veteran has continued to request an even higher 
rating.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise).

In November 2005, the Board again remanded this case to the 
RO via the AMC to obtain any medical records concerning the 
veteran's grant of disability by the Office of Personnel 
Management (OPM), as well as, if applicable, to obtain any 
relevant records at the Social Security Administration (SSA) 
and from the outpatient clinic at the Butler VA Medical 
Center.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  For the period prior to March 10, 1995, the veteran's 
heart disorder was diagnosed as a ventral septal defect.  
There was no objective clinical evidence that his heart was 
enlarged or that he had a diastolic murmur.

3.  For the period beginning on March 10, 1995, and ending on 
December 27, 2003, the veteran's heart disorder manifested 
with a soft grade I/IV holosystolic murmur at the apex, a 
ventriculoseptal defect of hemodynamic significance, normal 
size left atrium, with left ventricle hypertrophy, an 
ejection fraction of 60 percent, and labile hypertension 
versus white coat phenomenon.  There was no clinical evidence 
of an enlarged heart or indications of severe dyspnea on 
exertion, arrhythmias, or paroxysmal tachycardia.  He was not 
restricted to no more than light manual labor.

4.  For the period since December 28, 2003, the veteran's 
heart disorder has been manifested with complaints of fatigue 
and some shortness of breath, an extremely soft murmur of 
less than 1, normal sinus rhythm with left anterior block, an 
ejection fraction of 50 percent, and estimated metabolic 
equivalents (METS) of 7.  There is no evidence of 
cardiomegaly.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 10 
percent for the heart disorder prior to March 10, 1995; or a 
rating higher than 30 percent from March 10, 1995 to December 
27, 2003; or a rating higher than 60 percent since December 
28, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7099-7000 (2006); 
§ 4.104, Diagnostic Code 7099-7000 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  Although the veteran's claim was 
received prior to the enactment of the VCAA, the Act is 
applicable to his claim since it was pending before VA and 
not final on the effective date of the Act.  See 66 Fed. Reg. 
45,629 (August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 
(November 19, 2003).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   

In this case, in December 2003 and May 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the treatment records of the 
private doctors he identified, the records associated with 
his award of disability benefits by OPM, and the transcript 
of his RO hearing.  The Board also notes that the SSA advised 
the RO (AMC) that it had no record of having awarded benefits 
to the veteran, and he also confirmed this in a July 2006 
letter.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Moreover, the November 2006 SSOC informed him how effective 
dates are determined - such as in the event he is granted a 
higher disability rating.  See Dingess, supra.  So the Board 
may proceed with the adjudication of his claim on the merits.   
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, 
or fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim for an increased rating was received by 
the RO in April 1994.  The rating criteria for heart 
disorders were revised in 1998, so during the pendency of 
this appeal.  When this occurs, the veteran may be entitled 
to resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to him.  
The new rating criteria, however, may be applied only from 
the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).  See also 38 C.F.R. § 3.114.



As mentioned, an April 1995 rating decision denied the 
veteran's claim for an increased rating.  But in a more 
recent March 2005 rating decision, on remand, the AMC 
determined that 1995 decision contained CUE by denying his 
claim, in that his disability met the criteria for a higher 
30 percent rating as of March 10, 1995.  And in a July 2005 
decision, the AMC determined that, as of December 28, 2003, 
his disability warranted an even higher rating of 60 percent.  
So there are three distinct periods at issue for 
consideration - whether his heart disability met or 
approximated the requirements for a rating higher than 
10 percent prior to March 10, 1995, whether it met or 
approximated the requirements for a rating higher than 30 
percent from March 10, 1995 to December 27, 2003, and whether 
it has met or approximated the requirements for a rating 
higher than 60 percent since December 28, 2003.

After reviewing the relevant medical and other evidence, the 
Board finds that it shows the veteran's heart disability did 
not meet or approximate the requirements for a rating higher 
than that granted by the RO for any of the periods in 
question.  38 C.F.R. § 4.7.  The April 1995 rating decision 
reflects that the RO evaluated the veteran's heart disability 
analogously under hyphenated DC 7899-7000 for valvular heart 
disease.  See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 
(A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).

Those criteria provided for a 10 percent evaluation when 
there was an identifiable valvular lesion, slight, if any, 
dyspnea, the heart not enlarged, following established active 
rheumatic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1995).  A 30 percent evaluation contemplated the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode of recurrence, for three 
years, or a diastolic murmur with characteristic 
electrocardiographic manifestations or a definitely enlarged 
heart.  Id.  A 60 percent evaluation required a definitely 
enlarged heart; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  Id.  

A 100 percent rating was warranted for active disease for a 
period of 6 months with ascertainable cardiac manifestation; 
or, for inactive disease, when there was a definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure; and more than sedentary employment 
was precluded.  A 100 percent rating was also warranted when 
the heart was definitely enlarged; and, there was severe 
dyspnea on exertion, there was elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; or more 
than light manual labor was precluded.  Id.

The basis of finding CUE in the 1995 decision was that a 
March 1995 X-ray showed left ventricle prominence, which the 
AMC determined was tantamount to an enlarged heart.  Under 
the prior rating criteria, evidence of a definitely enlarged 
heart, standing alone, warranted a 30 percent rating.  Id.  
There is no objective clinical indication, however, the 
veteran had an enlarged heart, or other symptoms, prior to 
March 1995, which would have supported a rating higher than 
10 percent.

A March 1993 ENT report from John A. Straka, M.D., to the 
veteran's private physician, Dr. George P. Cheponis, contains 
a notation of the veteran's personal history to the effect 
that he might have an enlarged heart.  Dr. Cheponis' records 
for the period 1993 to 1995, however, mention an August 1993 
X-ray report indicating the veteran's heart was not enlarged.  
And other records from Dr. Cheponis for 1991 to 1993 contain 
an August 1993 note indicating the veteran's reported 
symptoms of chest tightness were related to stress at his 
job.  Dr. Cheponis' records also reflect a period in 1991 
when the veteran was hospitalized for heart-related symptoms.  
During that in-patient treatment, a thallium stress test was 
negative for ischemic response at 11 METS of work, and an 
echocardiogram was negative for any diagnostic abnormalities.

While 1991 is outside the period which the veteran's current 
claim addresses, the Board nonetheless notes that, coming 
into the year prior to receipt of the veteran's current 
claim, 1993, see 38 C.F.R. § 3.400(o), he did not meet or 
approximate the criteria for a rating higher than 10 percent.  
That is to say, prior to March 10, 1995, his heart disability 
did not manifest a diastolic murmur with characteristic 
electrocardiographic manifestations or a definitely enlarged 
heart, as shown by the X-ray and physical examination 
reports.  Thus, his disability did not meet or approximate 
the requirements for a rating higher than 10 percent, 
at least during that initial period under consideration.  
38 C.F.R. § 4.7, 4.104, Diagnostic Code 7000 (1995).

On and after March 10, 1995, the Board finds that the 
veteran's disability did not meet or approximate a rating 
higher than 30 percent.  In an October 1995 note, 
Dr. Cheponis indicated the veteran's ventral septal defect 
appeared stable, and that he should try and reduce his stress 
at his job.  He was evaluated again in 1996 after complaining 
that VA had denied an increase because his heart was not 
enlarged.  Dr. Cheponis noted the veteran's septal defect had 
probably closed, as it was too small at catheter to calculate 
a shunt.  Dr. Cheponis referred the veteran to a 
cardiologist, Dr. Harris, for insurance purposes.  A January 
1998 note reflects that, other than a soft I/IV holosystolic 
murmur at the apex, Dr. Harris' referral examination revealed 
the veteran's heart was normal S2 with no S3 or S4.  
There was no organomegaly.  The diagnosis was history of 
small ventricular septal defect, apparently closed.  The 
veteran was seen in an emergency room in February 1998, but 
all tests, including a chest X-ray, were negative.

In an April 1999 letter to the RO, Dr. Cheponis advised that 
he had treated the veteran since 1987, and that the veteran 
was recently evaluated in 1998 because of complaints of chest 
pain and shortness of breath.  He had borderline 
hypertension.  A 1998 echocardiogram was unremarkable, and no 
septal defect was found.  A myocardial profusion study was 
normal, and Dr. Cheponis again noted the veteran's stress.  
The test reports Dr. Cheponis referenced reflect that the 
echocardiogram taken after a stress test showed a left atrium 
of normal size, left ventricle hypertrophy with preserved 
systolic function, with an ejection fraction of 60 percent, 
no pericardial effusion.  Other than the left ventricle 
hypertrophy, there were no diagnostic abnormalities.



So prior to December 28, 2003, the veteran's heart disability 
was not characterized by severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and the ability to do no more than light manual 
labor.  These type symptoms were required to warrant a 60 
percent rating under the prior criteria.  Diagnostic Code 
7000 (1995).

The March 1998 VA examination report shows the veteran 
complained of a vague intermittent substernal chest pain with 
arm numbness and back pain that could last for hours.  He 
said he hunted and walked, but not for exercise, and that he 
mowed his lawn.  The examiner noted questionable shortness of 
breath, and that an electrocardiogram showed normal sinus 
rhythm at 68 beats per minute with left anterior fascicular 
block.  The examiner took blood pressure readings of 138/108 
right, 165/105 left, supine and 150/100 sitting.  Another 
reading was 176/107.  Cardiac examination showed no palpable 
point of maximum impulse, S1 and S2 were single, and there 
was a grade 3 holosystolic murmur at the left sternal border, 
loudest with radiation to the apex.  There was no gallop 
audible, which the examiner deemed consistent with a 
ventriculoseptal defect, rather than with mitral 
regurgitation, being as there was no history of congestive 
heart failure or cardiomyopathy.  The examiner noted that 
catheterization had shown the defect to be of no hemodynamic 
significance, and that the veteran's defect did not progress.  
As concerns the veteran's blood pressure, the examiner 
observed that it likely represented white coat phenomenon, as 
the records reflected that it was reported high only at 
compensation and evaluation examinations, whereas other 
measurements of record were within normal limits.  But the 
veteran was told to consult with his primary doctor, and the 
diagnosis was labile hypertension versus white coat 
phenomenon.

Thus, while the veteran appeared to have elevated systolic 
blood pressure, the examiner attributed this to white coat 
phenomenon (i.e., the veteran's sheer anxiety over having his 
blood pressure taken and fear that it will be high) rather 
than to his septal heart defect, itself.  Further, as noted, 
there is no objective medical evidence of severe shortness of 
breath or an inability to do no more than light manual labor.  
Diagnostic Code 7000 (1995).

As already alluded to, the regulations pertaining to the 
evaluation of cardiovascular disorders were revised effective 
January 12, 1998.  See Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.104 (2006)).  And it was under these current 
criteria the veteran received the increase to his current 60 
percent rating effective December 28, 2003.  According to 
these revised standards, a 60 percent rating requires one 
episode of acute congestive heart failure in the past year, 
or; workload greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating requires chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2006).

A note in the revised regulation indicates that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note 2 (2006).  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used to rate the veteran.  Id.

During his December 2003 VA examination, the veteran 
indicated he could walk up a flight of stairs uneventfully, 
but that he could not jog as long.  He also complained of 
fatigue and some shortness of breath.  Objective physical 
examination revealed his first and second heart sounds were 
normal, without gallops, clicks, or rubs.  There was an 
extremely soft murmur, less than 1, barely heard, mostly in 
the 
mid-to-lower left sternal border.  There was no organomegaly.  
Based on the interview of the veteran, the examiner estimated 
the veteran's level of activity could approach 7 METs.  The 
examiner also noted that an echocardiography would be helpful 
in confirming whether there was cardiomegaly and to assess 
left ventricle function.  The examiner took note of Dr. 
Cheponis' June 2003 letter indicating the veteran's X-rays 
had shown cardiomegaly, but the examiner then mentioned that 
he personally had found no evidence in the claims file or on 
his examination of the veteran to support that finding.

June 2005 VA outpatient treatment records indicate an April 
2004 EKG showed normal sinus rhythm, left anterior fascicular 
block and possible left atrial enlargement.   The note also 
reflects that a May 2005 echocardiogram showed normal 
findings, with no cardiomegaly, and an ejection fraction of 
50 percent.  The results of an April 2005 EKG were identical 
to those from the procedure in April 2004.  The assessment 
was stable cardiomyopathy.

Although the 2003 examination report indicates the veteran's 
estimated workload was 7 METs, and there was no evidence of 
an ejection fraction of 50 percent or less prior to 2005, the 
July 2005 rating decision granted an increase under the 
current criteria from 30 to 60 percent based on the results 
of that December 2003 examination.

As the medical evidence shows, the veteran's heart disability 
did not meet or approximate the requirements for the higher 
60 percent rating prior to December 28, 2003.  Further, he 
has not met the requirements for an even higher 100 percent 
rating during the years since, under either the prior or 
current criteria.  38 C.F.R. § 4.7.  Under the prior 
criteria, the claims file reflects no medical evidence of 
dyspnea on slight exertion, rales, pretibial pitting at end 
of day, or other definite signs of beginning congestive 
failure, or inability to do more than sedentary employment.  
Diagnostic Code 7000 (1997).  Concerning this, records show 
the veteran's OPM disability determination was premised 
primarily on his back disability and peripheral neuropathy as 
a complication of his diabetes, rather than due to the 
functional impairment attributable to his heart disability.

Under the current criteria, the veteran's estimated workload 
exceeds 3 METs, and his ejection fraction exceeds 30 percent.  
So a rating higher than 60 percent is not warranted.  
38 C.F.R. § 4.7.

The Board has also considered the possibility of granting a 
higher rating due to hypertensive heart disease under the 
prior rating criteria, see 38 C.F.R. § 4.20 and Butts v. 
Brown, 5 Vet. App. 532 (1993), but finds no evidentiary 
support for rating the veteran's disability under those 
standards.  An October 1994 examination report indicates his 
blood pressure was 170/110 recumbent, 150/95 sitting, and 
140/95 standing.  The examiner observed that the veteran 
appeared to be hypertensive and diagnosed arterial 
hypertension.  Other diagnoses were pending lab work.  The 
1995 addendum clarifies that no diagnosis of hypertensive 
heart disease was made, and that the veteran should try and 
control his blood pressure with a salt-free diet and 
medications.

Subsequent VA examinations diagnosed hypertension, but not 
hypertensive heart disease per se.  And the veteran already 
has a separate 10 percent rating for his hypertension, so he 
already is being compensated for that.  The December 2003 
examination report reflects that the examiner reviewed the 
history of the veteran's blood pressure readings and noted 
borderline hypertension dating back to 1998, and high 
readings back to 1989.  But the examiner went on to state 
that he noted no indication the veteran's blood pressure 
aggravated his heart condition of a septal defect, though he 
believed the veteran's hypertension should be service 
connected (which, as indicated, it since has been and rated 
separately).  The June 2005 examination diagnosed essential 
hypertension, and that has continued to be the diagnosis.  
There is no competent medical evidence of a clearly defined 
diagnosis of hypertensive heart disease.  Thus, there is no 
factual basis for consideration of a higher rating under 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1996).

For all of these reasons and bases, the preponderance of the 
evidence is against granting higher ratings for any of the 
three periods at issue.  And since the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor, and his claim must be 
denied.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


        

ORDER

The claim for higher ratings for the heart disability, for 
all three periods at issue, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


